DETAILED ACTION
This Final Office Action is responsive to applicant’s amendment for application 15/984,896 as filed on 07/09/2021 for which claim status is: 
Amended Claims 1, 4, 17, and 19
Canceled Claim: 20
New Claim: 21
Claims 1-19 and 21 are currently pending and under examination, of which claims 1, 17, and 19 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Examiner thanks applicant and representative in consideration of due diligence.
Objection to specification is withdrawn necessitated by applicant’s amendment to abstract.
Rejection of claims 1-16 under 35 U.S.C. 101 as non-statutory subject matter, software per se, is withdrawn as necessitated by applicant’s amendment with respect to non-transitory.
Rejection over prior art is considered in view of applicant’s amendments to independent claims 1, 17, and 19 and arguments dated 07/09/2021. The rejection under 35 U.S.C. 102 anticipation is withdrawn and updated consideration is given to present claim status for which art is identified and rejection is updated under 35 U.S.C. 103 obviousness. 
Issue(s) regarding 35 U.S.C. 112 persist and rejections are maintained-in-part as noted below. Issues regarding §112 concern: 
Rejection under 35 U.S.C. 112(a) is maintained. This rejection is made on account of the use of domain experts (human, a person) to identify variables. Applicant contends that the term 
Rejection under 35 U.S.C. 112(b) of claims 2-3, and 18 is maintained with claim 20 being canceled. This rejection is made with respect to normal and abnormal data sets being indefinite. Applicant notes that normal and abnormal are resolved by instant specification [0028] as operation of an industrial asset which may be experiencing cyber-attack. However, this represents an elective embodiment which is not required by the claims. By way of example, the industry concerning predictive maintenance may employ a model to set or adjust a threshold for temperature of an engine component. Not only is the cyber-attack element non-essential but the threshold itself may vary over time in re-defining what is normal vs abnormal.
Remaining rejections under 35 U.S.C. 112(b) are withdrawn in view of remarks 07/09/2021.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/618970, fails to provide adequate support or written description in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application. The provisional filing is substantially abbreviated and missing key functionality relative to the non-provisional filing. For instance, comparing the specifications and drawings, the provisional is 42 paragraphs with 8 drawings whereas the non-provisional is 108 paragraphs with 19 drawings. Key functionality claimed in all independent claims pertain to feature vectors of which none are found in the provisional application. Further lacking are any subsets, domain expert, offline functionality, or dimensionality reduction among others. Accordingly, the instant application has an effective filing date of 05/21/2018 being commensurate with the later non-provisional.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-19 and 21 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Dependent claims 2-3, and 18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Specifically, said claims disclose “training using a normal data set” and “using both the normal data set and an abnormal data set”. The terms “normal” and “abnormal” are relative terms of degree which render the claims indefinite. A precise indication of normal would be requisite in ascertaining scope of technique relative to resolving a decision boundary. Terminology might be improved through use of anomalous vs non-anomalous or nominal if supported.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over:  
Shila et al., “Catching Anomalous Distributed Photovoltaics: An Edge-based Multi-modal Anomaly Detection”, hereinafter Shila, in view of 
Chen et al., US PG Pub No 20170314961A1, hereinafter Chen.
With respect to claim 1, Shila teaches: 
A system to protect an industrial asset {Shila [Abstract] “energy system cyber security” illustrated system of Fig. 4}, comprising: 
a plurality of heterogeneous monitoring nodes each generating a series of monitoring node values over time associated with operation of the industrial asset {Shila Figs 4 and 1 system illustrates nodal distributed context of grid with “edge devices” or assets such as PV panels, appliances, houses, transformers, inverters, etc, [P.7 Line1] “For ease of exposition, PVs, house loads and nodes are ; and 
an offline abnormal state detection model creation computer, coupled to the heterogeneous monitoring nodes {Shila [P.1 Sect.1 ¶1-2] “advanced smart grid technologies… networked energy management systems” whereby [P.4-5 PgBrk] “we present the multi-modal anomaly detection framework, techniques to learn the anomaly detection models” wherein network is coupling, and suggests computer hardware, i.e., that which performs the modeling}, to: 
(i) receive the series of monitoring node values and perform a feature extraction process using a multi-modal, multi-disciplinary framework to generate an initial set of feature vectors {Shila [P.7 ¶2] “As shown in Figure 5, a sliding window is used to transform the time-series data into the input vector for training the models” for so-titled reference multi-modal anomaly detection with framework detailed [P.6 Sect.B] comprises feature sets} wherein the multi-modal, multi-disciplinary framework includes a feature engineering unit {See also [P.7 RtCol] “Feature engineering… normalized the input features”}, 
(ii) perform feature dimensionality reduction to generate a selected feature vector subset {Shila [P.8 RtCol] “project features from a higher-dimensional space onto a lower-dimensional space”, i.e., Fig 9 “feature dimension is actually reduced” yielding Fig 10 “subset of the time series data”}, 
(iii) derive digital models through a data-driven machine learning modeling method, based on a plurality of input/output variables identified by domain experts or learning from the data {Shila [P.6-7 PgBrk] “We leverage various machine learning algorithms to learn the individual models” with numerous variables for I/O identified by equations of [P.6-8]. For example, [P.8 RtCol] “correlated variables Xunprojected… uncorrelated variables Xprojected” or [P.7 RtCol] “user-defined hyperparameters”}, 
(iv) automatically generate domain level features based on a difference between sensor measurements and digital model output {Shila [P.6 Sect.B ¶2] “evaluation set, computed using features from PV measurements… determines the degree to which the device is ‘under attack’” illustrated Fig 2 , and 
(v) automatically calculate and output at least one decision boundary for an abnormal state detection model based on the selected feature vector subset and the plurality of generated domain level features {Shila [P.7 RtCol Num.3 – P.8] “maximize the distance of the decision boundary between the classes… the anomaly measure (AM) is defined as the distance to the hyperplane (i.e., the separating decision boundary)… the anomaly measure of the evaluation set is normalized with respect to the maximum anomaly measure in the normal data used for training the model”}.
	However, Shila only discloses feature augmenting as future work per [P.12 ¶1] and does not discloses “non-transitory computer-readable storage medium”. Chen teaches:
computer recorded on a non-transitory computer readable storage medium {Chen [0008] “non-transitory computer readable storage medium”, [0086], Fig 1}
wherein the multi-modal, multi-disciplinary framework includes a feature augmenting unit {Chen [0052] “dynamic feature extraction” whereby [0043-44] “dynamic feature value may be predicted by using, for example, yt+1=…” equation is augmenting through sum-of-products, detailed with respect to vector autoregressive VAR illustrated Figs 2 and 6}
	Chen is directed to anomaly detection in cyber-phsyical systems thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to implement the featurization of Chen for the augmentation suggested by Shila for the motivation [0052] “representation of the dynamic feature may avoid any potential underfitting problems during the system modeling” and/or to address the issue of facing time series which is noisy, nonlinear, and heterogeneous (Chen [0020]). Finally, the disclosure of non-transitory would have been obvious to try 

With respect to claim 2, the combination of Shila and Chen teaches the system of claim 1, wherein 
	data-driven machine learning models are trained using a normal data set {Shila [P.7] Eq. 3 details normal vs anormal for time-series data input for training phase, i.e., [P.8 ¶1] “normal data used for training the model”}.

With respect to claim 3, the combination of Shila and Chen teaches the system of claim 2, wherein 
	the decision boundary is calculated using both the normal data set and an abnormal data set {Shila [P.7-8 PgBrk] “As normal classes are assigned a positive score, the distance to the hyperplane has a positive value. Anomaly points which lies outside of the decision boundary will have a negative distance”. That is, the decision boundary moves positive or negative based on normal/abnormal. See [P.7] Eq. 3 details normal vs anormal result}.

With respect to claim 4, the combination of Shila and Chen teaches the system of claim 1, wherein 
	a plurality of functional groups represents functional groups in a control system of the industrial asset to model dominant controller functions {Shila [P.2 Sect.II ¶1] “Energy Management System (EMS) that monitors, manages and controls the energy produced by the PV and the energy consumed by appliances” by way of example [P.3 RtCol] “tampering the control algorithms or the control parameters (e.g, change the power factor or ramp rate via EMS)”. See also [P.6 RtCol] “f(·)”}.

With respect to claim 8, the combination of Shila and Chen teaches the system of claim 1, wherein 
the at least one decision boundary is automatically calculated based on at least one of: (i) the plurality of generated domain level features directly, and (ii) residuals of the plurality of generated domain levels {Shila [P.7 RtCol] “a special case of SVM where the algorithm learns the decision boundary that envelops the only class” is directly calculating, technique (i)}.

With respect to claim 9, the combination of Shila and Chen teaches the system of claim 1, wherein 
the offline abnormal state detection model creation computer is further to perform a feature dimensionality reduction process to generate the selected feature vector subset {Shila [P.8 RtCol] “project features from a higher-dimensional space onto a lower-dimensional space… Inverse-PCA technique” is principal component analysis; [P.7 RtCol]}.

With respect to claim 10, the combination of Shila and Chen teaches the system of claim 1, wherein 
the feature dimensionality reduction is further associated with a shallow feature learning technique {Shila [P.7 PgBrk] “principal component analysis” is shallow per instant specification [0070]}.

With respect to claim 11, the combination of Shila and Chen teaches the system of claim 10, wherein 
the shallow feature learning technique utilizes at least one of: (i) unsupervised learning, (ii) k-means clustering, (iii) manifold learning, (iv) non-linear embedding, (v) an isomap method, (vi) Locally-Linear Embedding ("LLE"), (vii) low-dimension projection, (viii) Principal Component Analysis ("PCA"), (ix) Independent 34Docket No: 323785_2 (G30.204)Component Analysis ("ICA"), (x) neural networks, (xi) a Self-Organizing Map ("SOM") method, (xii) genetic programming, and (xiii) sparse coding {Shila [P.7 PgBrk] “principal component analysis” and further illustrating neural network Fig 5}.

With respect to claim 12, the combination of Shila and Chen teaches the system of claim 1, wherein 
the feature dimensionality reduction is further associated with a deep feature learning technique associated with at least one of: (i) an auto-encoder, (ii) a de-noising auto-encoder, and (iii) a restricted Boltzmann machine {Shila [P.7 ColBrk] “Denoising Auto Encoder (DAE)”}.

With respect to claim 13, the combination of Shila and Chen teaches the system of claim 1, wherein 
the selected feature vector subset is further used in connection with at least one of: (i) anomaly detection, (ii) anomaly accommodation, (iii) anomaly forecasting, and (iv) system diagnosis {Shila replete with “anomaly detection” so-titled reference}.

With respect to claim 15, the combination of Shila and Chen teaches the system of claim 14, wherein 
	the abnormal state detection model is associated with at least one of: (i) an actuator attack, (ii) a controller attack, (iii) a monitoring node attack, (iv) a plant state attack, (v) spoofing, (vi) physical damage, (vii) unit availability, (viii) a unit trip, (ix) a loss of unit life, and (x) asset damage requiring at least one new part {Shila [P.3 Sect.B] “four types of attacks” detailed as disconnect, power curtailment, volt-var, and reverse power flow attacks. For example “reverse power flow… Internet-connected smart appliances which enable demand response techniques (e.g., control the load of the devices by utilities or via EMS by the customer). The objective of the attacker is to exploit the weaknesses in EMS itself or the Internet connect smart appliances to turn them off or the circuit breakers to reduce the house load demand. This will significantly increase the reverse power flow injected back to the grid”}.

With respect to claim 16, the combination of Shila and Chen teaches the system of claim 14, wherein 
the abnormal state detection model including the at least one decision boundary is associated with at least one of: (i) a line, (ii) a hyperplane, and (iii) a non-linear boundary separating normal space and abnormal space {Shila [P.7 Last¶] “hyperplane (i.e., the separating decision boundary)”}.

With respect to claim 17, Shila teaches: 
A computerized method to protect an industrial asset {Shila [Abstract] “machine learning algorithms” for “energy system cyber security” illustrated Fig 4. An algorithm is a method}, comprising: 
The remainder of this claim is rejected for the same rationale as claim 1.

Claim 18 is rejected for the same rationale as claim 2.

With respect to claim 19, Shila teaches: 
A non-transitory, computer-readable medium storing instructions that, when executed by a computer processor, cause the computer processor to perform a method to protect an industrial asset {Shila [P.5 Sect.A ¶1] “GridLAB-D software package… we developed python-based scripts” for [Abstract] “energy system cyber security” illustrated Fig 4}, the method comprising: 
The remainder of this claim is rejected for the same rationale as claim 1.

Claim 20 (Canceled).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shila and Chen in view of 
Pajic et al., “Design and Implementation of Attack-Resilient Cyberphysical Systems” hereinafter Pajic.
With respect to claim 5, the combination of Shila and Chen teaches the system of claim 4. Pajic teaches wherein 
the dominant controller functions are embedded inside a feedback loop controlling the industrial asset {Pajic [P.76] Fig 4 illustrates loop with controller for state-estimation of a vehicle/asset with functions x(t+1) and y(x) inside loop, solid red arrows}. 
	Pajic is directed to robust state estimation for protecting industrial assets thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to specify the asset control as detailed by Pajic because “an adversarial signal can be injected into the control loop using the sensor measurments” (Pajic [P.67 ¶3]) and motivation is so as “to provide performance guarantees in CPSs in the presence of sensor attacks” (Pajic [P.79 Last¶]).

With respect to claim 6, the combination of Shila, Chen, and Pajic teaches the system of claim 5, wherein 
	the dominant controller functions represent controllers or relationships between output or states that generate control input {Shila [P.7 ¶2] “estimated system state at current time step is predicted which is compared with the measured system state”. See also Pajic replete with state estimation. The repetition of non-limiting “or” with language of the claim considerably lacks clarity}.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shila and Chen in view of 
Christ et al., “Distributed and parallel time series feature extraction for industrial big data applications”, hereinafter Christ.
With respect to claim 7, the combination of Shila and Chen teaches the system of claim 1. Christ teaches wherein 
	said identification is associated with a correlation heat map across a plurality of heterogeneous monitoring nodes {Christ [P.12 ¶4] “heatmap in Fig. 3” illustrates correlation at [P.15] as well as [P.16] Fig 4 “heatmap” teaches heatmaps and whereby the context is illustrated [P.6] Fig 1, i.e., [P.22 Sect.6] “suitable for distributed IoT and Industry 4.0 applications like predictive maintenance”}.
	Christ is directed to modeling for state estimation thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the heatmaps disclosed by Christ for the heterogeneous nodes of Shila for the reason “because it allows to consider several different time series types per label and additionally takes meta-information into account” (Christ [P.22 Sect.6 ¶2]) and/or “This fosters the interpretation of the extracted features by domain experts and allows for the engineering of more complex, domain specific features” (Christ [P.19 ¶3], [P.10 Sect3.6]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shila and Chen in view of 
Zhou et al., “Design and Analysis of Multimodel-Based Anomaly Intrusion Detection Systems in Industrial Process Automation”, hereinafter Zhou.
With respect to claim 14, the combination of Shila and Chen teaches the system of claim 1. Zhou further comprising: 
	a real-time threat detection computer, coupled to the plurality of heterogeneous monitoring nodes {Zhou [P.1345 Last¶ - P.1346 ¶1] “computer systems… real-time system” illustrated Fig 12, replete with nodes}, to: 
(i) receive a series of current monitoring node values and generate a set of current feature vectors based on the offline feature creation process {Zhou [P.1351 ColBrk] “generate the feature vector in the form of feature set” for node values illustrated Fig 5; [P.1355 Sect.C ¶1] “models are built by offline training”}, 
(ii) access the abnormal state detection model having the at least one decision boundary created offline {Zhou [P.1350 ¶3] “classifier differentiates the actual attacks based on HMMs, which are obtained by an offline training”}, and 
(iii) execute the abnormal state detection model and transmit an abnormal state alert signal based on the set of current feature vectors and the at least one decision boundary {Zhou [P.1354 ¶1] “sends the anomaly alert” with [P.1347 Sect.III ¶1] “multiple models are used”}.
	Zhou is directed to modeling for industrial protection with anomaly detection thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to send the alert and train offline as disclosed by Zhou in combination with Shila as obvious to try in applying known techniques to known device to yield predictable results. The modeling as an offline process is conventional and art is pervasive as opposed to online modeling. Further, detailing that an alert be transmitted via computer does not provide durable support for novelty. The additional detail of Zhou merely elicits processes which are presumed by Shila as processing observed data with a time stamp and evaluating current vs past behavior (Shila [P.6 Sect.B], [P.7 ¶2]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shila and Chen in view of 
Sabokrou et al., “Deep-Cascade: Cascading 3D Deep Neural Networks for Fast Anomaly Detection and Localization in Crowded Scenes”, hereinafter Sabokrou.
With respect to claim 21, the combination of Shila and Chen teaches the system of claim 1. Sabokrou teaches wherein 
	the initial set of feature vectors is generated via at least one of a deep feature learning, shallow feature learning and knowledge-based features. {Sabokrou [P.1993] “deep features” and/or [P.1995 ¶2] “shallow features” for [P.1998 Sect.D] “Anomaly Classifiers… feature vectors”}
	Sabokrou is directed to anomaly detection modeling thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to describe features as shallow or deep as set forth by Sabokrou as applying known techniques to a known method yield predictable results and/or for discriminating features in a distribution (Sabokrou [P.1994 Sect.III .




















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Math of the instant specification [0079] is disclosed by at least three different authors: 
Miao et al., “Coding Schemes for Securing Cyber-Physical Systems Against Stealthy Data Injection Attacks”
Pajic et al., “Design and Implementation of Attack-Resilient Cyberphysical Systems”
Rana et al., “Microgrid Protection and Control Through Reliable Smart Grid Communication System”
McNamara et al., “Developing a comprehensive framework for multimodal feature extraction” discloses tool PLIERS for multimodal feature extraction.
DeVries et Taylor, “Dataset Augmentation in Feature Space” discloses domain-agnostic Seq2Seq autoencoder with augmentation in feature space.
Volpi et al., “Adversarial Feature Augmentation for Unsupervised Domain Adaptation” Fig 1
Tuor et al., “Recurrent Neural Network Language Models for Open Vocabulary Event-Level Cyber Anomaly Detection” achieve ROC accuracy 0.98 on Los Alamos National Laboratory Cyber Security Dataset using RNN-LSTM with context, arXiv: 1712.00557
Ghafouri et al., “Adversarial Regression for Detecting Attacks in Cyber-Physical Systems” Alg
Ahmad et al., “Unsupervised real-time anomaly detection for streaming data” disclosed by Numenta provides extensive technical detail.
Muralidhar et al., “illiad: InteLLigent Invariant and Anomaly Detection in Cyber-Physical Systems” discloses autoregressive for microgrid and diesel generator, see Fig 1.
Cheng et al., “Ranking Causal Anomalies for System Fault Diagnosis via Temporal and Dynamical Analysis on Vanishing Correlations” detailed disclosure NEC.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124